Title: Frederic Tudor to Thomas Jefferson, 14 December 1812
From: Tudor, Frederic
To: Jefferson, Thomas


          Sir Boston Decr 1214th 1812
          I have for several years past occupied myself at leisure in endeavouring to ascertain the principles on which depend the swift sailing of ships. The circumstances of the times have induced me to persue my researches & I think I have arrived at some just conclusions. The discovery which I think I have made consists in making a distinction between the part which gives buoyancy & Keel so as to take the greatest advantage of both.
          I have taken the liberty of enclosing to you some minutes of my plans & should make an apology for so doing but from your known disposition of encouraging useful novelty I am induced to think you will not require one.
          If you should take the trouble of looking over the few sheets which I have the honour to inclose & you should think me correct your favourable opinion will aid me much in an application which I propose to make to the executive department of the Goverment to have my model carried into effect in one or more of the line of battle ships or frigates which congress may determine to build.
          I have the honour to be your very humb. SertFrederic Tudor
        